DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/090297, filed on 10/01/2018. Claims 14-28 are still pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a walkway having a first end adapted to be attached onto the thread element; and at least one rung attached above the thread element… forming a step… wherein the first end of the walkway is further adapted to be attached onto the rung" in lines 5-9.  It is unclear whether the walkway is meant to be attached to the thread element or to a rung that is a step above the tread element. If the walkway is adaptable to be attached to both the tread and the rung, if a prior art has a walkway only adapted to attach to either a tread or a rung, would that read on this claim limitation? Or does the walkway need to be adapted to attach to both. If the walkway needs to be attached to both, is the walkway attached at the same time to both the rung and the tread of the same elevator passage? If so, how can one walkway be attached to both the lower tread and upper rung at the same time. For the purposes of this examination, it will be assumed that if a walkway is attached to either a tread or a rung of an evacuation passage, the claim limitation is met. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18, 20, 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005-154025 to Fujitani et al (henceforth referred to as Fujitani).
Regarding claims 14-18, 20, 24-28, Fujitani discloses an apparatus for evacuating persons from an elevator car (i.e. Title, line 10) comprising:
an elevator car (i.e. Fig. 1, ref. 3) having an evacuation passage (i.e. Fig. 1, ref. 3A);
a tread element (i.e. Fig. 1 and 4, car floor and lower portion of elevator car, ref. 3, directly below the step, ref. 3C) forming a lower end of the evacuation passage in the elevator car; 
a walkway (i.e. Fig. 1, ref. 4) having a first end (i.e. Fig. 4, ref. 4B) adapted to be attached onto the thread element; and 
at least one rung (i.e. Fig. 1 and 5, ref. 3C) attached above the thread element to the elevator car, the at least one rung being formed as a step (i.e. Machine Translation line 167) usable by a person evacuating the elevator car, and wherein the first end of the walkway is further adapted to be attached onto the rung (i.e. Fig. 4, ref. 4B is attached to ref. 3C).
Wherein the first end of the walkway is formed as a hook (i.e. Fig. 4, ref. 4B). 
Including a bar (i.e. see mark up of Fig. 5) attached to the elevator car beside the evacuation passage wherein the at least one rung is adapted to be attached to the bar. 
Including a second bar (i.e. see mark up of Fig. 5), the first bar and the second bar being fastened to the elevator car on opposite sides of the evacuation passage and the at least one rung being attached to the first bar and the second bar. 

    PNG
    media_image1.png
    283
    347
    media_image1.png
    Greyscale

Wherein the first and second bar are arranged perpendicularly to the tread element (i.e. Fig. 1, ref. 3C is perpendicular to the vertical portion of the tread directly below ref. 3C).
Wherein the first and second bars are arranged on either side of the evacuation passages formed as an evacuation door (i.e. Fig. 2, ref. 3B). 
An elevator system comprising an elevator car (i.e. Fig. 1, ref. 3) and the apparatus for evacuating persons from the elevator car (i.e. Title, line 10) according to claim 1. 
Comprising an additional elevator car (i.e. Fig. 1, ref. 2), the additional car having an additional evacuation passage (i.e. Fig. 1, ref. 2A), wherein the walkway is adapted to be connected the evacuation passage in the first elevator car and the evacuation passage in the additional elevator car (i.e. Fig. 1). 
Wherein a lower end of the evacuation passage in the additional elevator car is formed by a second tread (i.e. (i.e. Fig. 1 and 4, car floor and lower portion of elevator car, ref. 2, directly below the step, ref. 2C), wherein the walkway is adapted to be attached onto the second tread element by a second end (i.e. Fig. 4, ref. 4A) of the walk way, and including an additional rung (i.e. Fig. 1 and 5, ref. 2C) attached above the second tread element, wherein the additional rung is formed as a step (i.e. Machine translation line 167) usable by a person evacuating the second elevator car, and wherein the second end of the walkway is further adapted to be attached onto the additional rung (i.e. Fig. 4, ref. 4A). 
Wherein the first end (i.e. Fig. 4, ref. 4B) and the second end (i.e. Fig. 4, ref. 4A) of the walkway are each formed as a hook. 
A method for evacuating persons from an elevator car (i.e. Title, line 10) comprising the steps of: providing the apparatus according to claim 14; and attaching the first end of the walkway onto the at least one rung (i.e. Fig. 1). 



Allowable Subject Matter
Claims 19, 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2014-114081 to Kanda teaches an elevator evacuation apparatus comprising two elevator cars and steps and walkway in between;
JP 10-87204 to Tsurui et al teaches an elevator evacuation apparatus comprising two elevator cars and walkway in between.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654